DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 11-16-2021 has been entered.
Claims 1, 4-7, 9, 12, 17, 18, 21, 22, 24, 30, 35, 37, 39, 40, 42, and 43 are pending.
Allowable Subject Matter
Claims 1, 4-7, 9, 12, 17, 18, 21, 22, 24, 30, 35, 37, 39, 40, 42, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to include the allowable subject matter of previously objected (now canceled) claim 2.
Previously objected claim 9 was rewritten in independent form including all the limitations of the base claim.
Regarding claim 17,  the prior art of record fails to disclose or suggest the hinge lubricating device as claimed in detail, specifically the following: wherein the lubrication collection chamber is located below the bottom of a hinge, when the lubricating device is placed over a hinge; and wherein the absorption element absorbs and retains excess lubricant.  See applicant arguments dated 04-23-2021.
Regarding claim 39, the prior art of record fails to disclose or suggest the method for lubricating a hinge as claimed in detail, specifically the following steps, collectively: wherein the lubrication device comprises an absorption element disposed within the housing; wherein the lubrication device is placed over the hinge by moving the hinge through the hinge opening of the housing such that the hinge is disposed within the housing and above the absorption element; and applying lubricant to the hinge through the lubricant opening of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677